—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about June 24, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crime of aggravated harassment in the second degree, and placed him on probation for a period of 2 years, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning credibility. Given those determinations, there was ample evidence from *181which appellant’s guilt could be inferred. Concur — Rosenberger, J. P., Tom, Mazzarelli, Lerner and Friedman, JJ.